DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 15/397839 and 62/437451 filed 1/4/2017 and 12/21/2016 respectively.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/16/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,594,553. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply less limited versions of the previously patented claims.
Instant Claim 21
Claim 1 of 10,594,553
Note
A method for dynamically provisioning computer components 


routing the first computer message to a hardware queue of the message platform 


receiving, at the advanced message queue exchange, a second computer message from the hardware platform, the second computer message generated at the hardware platform; routing the second computer message to a virtualization queue of the message platform such that a virtualization platform that is a customer of the virtualization queue i) receives the second computer message and ii) 


receiving, at the advanced message queue exchange, a third computer message from the virtualization platform, the third computer message generated at the virtualization platform; and routing the third computer message to the hardware queue of the message platform such that the hardware 


wherein the third computer message generated by the virtualization platform instructs the hardware platform to automatically power on the computer component.
wherein the third computer message generated by the virtualization platform instructs the hardware platform to automatically power on the computer component.
Same scope



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
There is insufficient antecedent basis in the following claim(s) for the limitation(s) enumerated below:
Claim(s) 29 recites the limitation "the network cluster.”  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Pub. 2010/0293544) in view of Hamilton (US Pub. 2003/0182464) and further in view of Reddy (US Pub. 2016/0013992).
With respect to Claim 21, Wilson teaches a method for dynamically provisioning computer components using a message platform communicatively coupled to a message generator, the method comprising: (para. 11; provisioning of virtual and physical resources. Para. 15; user requests provisioning. Para. 18; job database receives a job description (list of tasks) and stores it in a job queue until completion. Para. 19; resource management device creates jobs, which makes it a message generator.)
receiving, at an advanced message queue exchange of the message platform, a first computer message from the message generator indicating that a computer component should be commissioned, (para. 19; resource management device generates provisioning job and sends message to job database device which puts it in the active job queue. See also Reddy, See also Reddy, paras. 16, 60, 179-180, 183; system may add resources.)
wherein the advanced message queue exchange is operable to receive and route computer messages between a plurality of computer systems; (paras. 20-21; workflow network reads job database, performs jobs, and dequeues the job description when job is done. Thus the queue receives a message from a first device and delivers the message to another device, which is a reception and routing between a plurality of computer systems. See also Hamilton, para. 67; queues can work between computers.)
routing the first computer message to a hardware queue of the message platform such that a hardware platform that is a customer of the hardware queue i) receives the first computer message and ii) automatically installs a service profile on the computer component in response to receiving the first computer message; (A hardware queue will be taught later. paras. 20-22; workflow network provisions physical resources. Para. 24; system performs network configuration on devices, which is installing a service profile. Para. 31; system assigns an IP address, which is a service profile. Para. 58; system may provision MAC addresses and manage, control and provision physical devices, which are service profiles. Para. 25; resource lifecycle management device installs operating systems and applications on the physical devices.)
receiving, at the advanced message queue exchange, a second computer message from the hardware platform, the second computer message generated at the hardware platform; (para. 19; resource management device generates provisioning job and sends message to job database device which puts it in the active job queue. paras. 20-21; workflow network reads job database, performs jobs, and dequeues the job description when job is done. Wilson posits that the resource management device generates an entire list of jobs, and that the workflow network performs the jobs. Consequently the device setting up the hardware does not generate a second message, as the virtualization subtasks are already a part of the initial job description. However, it would have been obvious to one of ordinary skill prior to the effective filing date to have the hardware platform generate a message to inform the next platform to perform jobs to provision the system as the customer desired. See also para. 36; functionalities may be distributed over other devices.)
routing the second computer message to a virtualization queue of the message platform such that a virtualization platform that is a customer of the virtualization queue i) receives the second computer message and ii) automatically installs a host profile on the computer component in response to receiving the second computer message generated at the hardware platform; (A virtualization queue will be taught later. paras. 20-22; workflow network provisions virtual resources. paras. 22-23, 27, 37, 53; VMM control device uses hypervisors to create VMs on devices, which is a host profile. Para. 25; resource lifecycle management device may install applications and operating systems on devices, which is a host profile.)
receiving, at the advanced message queue exchange, a third computer message from the virtualization platform, the third computer message generated at the virtualization platform; (para. 19; resource management device generates provisioning job and sends message to job database device which puts it in the active job queue. paras. 20-21; workflow network reads job database, performs jobs, and dequeues the job description when job is done. Wilson posits that the resource management device generates an entire list of jobs, and that the workflow network performs the jobs. Consequently the device setting up the virtualization does not generate a third message, as the virtualization subtasks are already a part of the initial job description. However, it would have been obvious to one of ordinary skill prior to the effective filing date to have the virtualization platform generate a message to inform the next platform to perform jobs to provision the system as the customer desired. See also para. 36; functionalities may be distributed over other devices.)
and routing the third computer message to the hardware queue of the message platform such that the hardware platform receives the third computer message, (para. 19; resource management device generates provisioning job and sends message to job database device which puts it in the active job queue. paras. 20-21; workflow network reads job database, performs jobs, and dequeues the job description when job is done. paras. 20-22; workflow network provisions physical resources.)
But Wilson does explicitly teach particular queues.
Hamilton, however, does teach a hardware queue, a virtualization queue, (Hardware and virtualization provisioning functionality was previously taught. Fig. 3, paras. 62-64; Macro Q enqueues messages on sub-queues for individual processes to dequeue.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Wilson with the sub-queues in order to allow processes to send messages to each other without having to be aware of the other device or its condition (Hamilton, para. 65) and further to allow processes to specialize in what configurations they perform in order to prioritize configurations. (Hamilton, para. 4, 12, 59)
But modified Wilson does not teach automatically powering on.
(para. 21, 33-34, 75, 161; system remotely powers on a device.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Wilson with the power on command in order to allow for remote power control of devices (Reddy, para. 75) and to ready a device for provisioning.

With respect to Claim 22, modified Wilson teaches a method in accordance with claim 21, and Reddy also teaches wherein the computer component is a blade server. (Para. 21; blade servers.) 
The same motivation to combine as the independent claim applies here.

With respect to Claim 23, modified Wilson teaches a method in accordance with claim 21, and Reddy also teaches further comprising generating the first computer message at the message generator based on a comparison of a current workload to a current capacity of a network cluster. (para. 16, 50, 176; system scales to accommodate workloads by keeping track of available capacity. It would have been obvious to one of ordinary skill prior to the effective filing date to provision systems based on nearing capacity to allow the system to scale to demand.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 24, modified Wilson teaches a method in accordance with claim 21, and Reddy also teaches further comprising generating the first computer message at the message generator based on detection of a faulty computer component. (paras. 143, 149; system determines fault in device. Paras. 40, 49, 54; health monitoring program to ensure components are healthy. It would have been obvious to one of ordinary skill prior to the effective filing date to provision systems based on fault to allow the system to continue to serve the customer.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 25, modified Wilson teaches a method in accordance with claim 21, and Reddy also teaches wherein the service profile includes a network configuration for the computer component, (para. 24; system performs network configuration on devices.)
component definition data for the computer component, (para. 31; system may define what VLAN the component is in to prevent conflicts. Nominating a VLAN and assigning a unique identifier is definition data.)
and a MAC address for the computer component. (Para. 58; system may provision MAC addresses and manage, control and provision physical devices.)

(paras. 22-23, 27, 37, 53; VMM control device uses hypervisors to create VMs on devices, which is a host profile. Para. 25; resource lifecycle management device may install applications and operating systems on devices, which is a host profile.)

With respect to Claim 27, modified Wilson teaches a method in accordance with claim 21, and Wilson also teaches wherein the second computer message generated at the hardware platform specifies a MAC address (Para. 58; system may provision MAC addresses and manage, control and provision physical devices.)
and distinguished name for the computer component. (para. 68, 72-73; server name. See also para. 56; name of virtual machine.)

With respect to Claim 28, modified Wilson teaches a method in accordance with claim 21, and Wilson also teaches wherein the second computer message generated at the hardware platform causes the virtualization platform to: create a dynamic host configuration protocol for the computer component; (para. 31; device provisions an IP address, which is a DHCP component. Because the system has a DHCP component, it would have been obvious to one of ordinary skill prior to the effective filing date to provision a DHCP component for the customer to allow them to set their own DHCP rules. Regardless, to the extent this does not suggest a DHCP, Examiner takes official notice of the ability to create a DHCP and it would have been obvious to one of ordinary skill prior to the effective filing date to provision a DHCP component for the customer to allow them to set their own DHCP rules.)
install a virtualization host on the computer component; (paras. 22-23; device provisions a virtual machine and controls the lifecycle of it.)
And Reddy also teaches and add an auto deploy rule to the computer component. (First see Wilson, paras. 20-23; provisioning of physical and virtual machines. See also Reddy, para. 50; creation of virtual server. Then see Reddy, paras. 16, 54, 64, 175-176, 181; system compares data to service level agreements to ensure they continue to meet the SLA. It would have been obvious to one of ordinary skill prior to the effective filing date to automatically deploy in response to the SLA not being met in order to comply with the SLA.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 29, modified Wilson teaches a method in accordance with claim 28, and Wilson also teaches wherein, once the computer component is automatically powered on by the hardware platform in response to the third computer message generated by the virtualization platform, the computer component: receives dynamic host configuration protocol data; (para. 31; device provisions an IP address, which is a DHCP component. Because the system has a DHCP component, it would have been obvious to one of ordinary skill prior to the effective filing date to provision a DHCP component for the customer to allow them to set their own DHCP rules. Regardless, to the extent this does not suggest a DHCP, Examiner takes official notice of the ability to create a DHCP and it would have been obvious to one of ordinary skill prior to the effective filing date to provision a DHCP component for the customer to allow them to set their own DHCP rules.)
applies the host profile installed by the virtualization platform; (A virtualization queue will be taught later. paras. 20-22; workflow network provisions virtual resources. paras. 22-23, 27, 37, 53; VMM control device uses hypervisors to create VMs on devices, which is a host profile. Para. 25; resource lifecycle management device may install applications and operating systems on devices, which is a host profile.)
And Reddy also teaches boots based on the received dynamic host configuration protocol data; (para. 23; device boots to load configuration data.)
and joins the network cluster in accordance with the auto deploy rule added by the virtualization platform. (First see Wilson, paras. 20-23; provisioning of physical and virtual machines. See also Reddy, para. 50; creation of virtual server. Then see Reddy, paras. 16, 54, 64, 175-176, 181; system compares data to service level agreements to ensure they continue to meet the SLA. It would have been obvious to one of ordinary skill prior to the effective filing date to automatically deploy in response to the SLA not being met in order to comply with the SLA. See also Wilson, para. 11; system may automatically provision without manual intervention from an admin, which is an auto deploy rule.)
The same motivation to combine as the independent claim applies here.

(paras. 59-61; physical and virtual devices are provisioned to a user’s network, which is a network cluster. See also para. 32; inventory database of whether a resource is in a pool or provisioned to a user.)
ii) an environment for the computer component, (Environment includes the operating system. para. 25, 32; provisioning includes installing an operating system.)
and iii) an action parameter indicating that the computer component should be added. (paras. 15, 59-61, 74; user requests provisioning. See also Reddy, paras. 15, 21; adding to an existing environment.)

With respect to Claim 31, modified Wilson teaches a method in accordance with claim 30, and Wilson also teaches wherein the second computer message includes i) the network cluster, ii) the environment, and iii) the action parameter. (paras. 20-22; workflow network provisions virtual resources. paras. 22-23, 27, 37, 53; VMM control device uses hypervisors to create VMs on devices, which is a host profile. Para. 25; resource lifecycle management device may install applications and operating systems on devices, which is a host profile. It would have been obvious to one of ordinary skill prior to the effective filing date to have the hardware platform generate a message including configuration information to inform the next platform to perform jobs according to the configurations to provision the system as the customer desired. See also para. 36; functionalities may be distributed over other devices.)

With respect to Claim 32, modified Wilson teaches a method in accordance with claim 21, and Wilson also teaches wherein the first computer message includes a first routing key associated with the hardware queue of the message platform, and wherein routing the first computer message to the hardware queue comprises routing the first computer message using the first routing key. (paras. 20-22; workflow engine passes subtasks to the appropriate device to achieve the provisioning. This is a particular addressing for the functionality, which is a first routing key. See also Hamilton, para. 61; enqueuing is done to a specified queue, so the system can differentiate between a first and second queue, which is a routing key. Para. 79; queue name and address.)

With respect to Claim 33, Wilson teaches a system for dynamically provisioning computer components, the system comprising: a message platform communicatively coupled to a message generator, (para. 11; provisioning of virtual and physical resources. Para. 15; user requests provisioning. Para. 18; job database receives a job description (list of tasks) and stores it in a job queue until completion. Para. 19; resource management device creates jobs, which makes it a message generator.)
the message platform comprising a processor in communication with a memory area, (Fig. 2, paras. 37-38; processor, memory, storage unit including magnetic or optical medium.)
the message platform configured to: receive, at an advanced message queue exchange of the message platform, a first computer message from the message generator indicating that a (para. 19; resource management device generates provisioning job and sends message to job database device which puts it in the active job queue. Para. 16, 22, 33, 63; system may deallocate or deprovision resources from a user and return them to a general pool, which is a decommissioning. See also Reddy, paras. 16, 60, 179-180, 183; system may remove or retire resources as well as adding them. Retiring is a decommissioning.)
wherein the advanced message queue exchange is operable to receive and route computer messages between a plurality of computer systems; (paras. 20-21; workflow network reads job database, performs jobs, and dequeues the job description when job is done. Thus the queue receives a message from a first device and delivers the message to another device, which is a reception and routing between a plurality of computer systems.)
route the first computer message to a virtualization queue of the message platform such that a virtualization platform that is a customer of the virtualization queue i) receives the first computer message and ii) automatically removes a host profile from the computer component in response to receiving the first computer message, wherein the first computer message causes the virtualization platform to: select and evacuate the host profile from the computer component; (A virtualization queue will be taught later. paras. 20-22; workflow network provisions virtual resources. paras. 22-23, 27, 37, 53; VMM control device uses hypervisors to create VMs on devices, which is a host profile. Para. 25; resource lifecycle management device may install applications and operating systems on devices, which is a host profile. Examiner notes that installing a different host profile is the removal of the first host profile, but regardless Wilson contemplates modification or removal of configurations: para. 32; database tracks configurations of devices and is updated when configurations change. Para. 16, 22, 33, 63; system may deallocate or deprovision resources from a user and return them to a general pool, which is a decommissioning. See also Reddy, paras. 16, 60, 179-180, 183; system may remove or retire resources as well as adding them. Retiring is a decommissioning.)
receive, at the advanced message queue exchange, a second computer message from the virtualization platform, the second computer message generated at the virtualization platform; (para. 19; resource management device generates provisioning job and sends message to job database device which puts it in the active job queue. paras. 20-21; workflow network reads job database, performs jobs, and dequeues the job description when job is done. Wilson posits that the resource management device generates an entire list of jobs, and that the workflow network performs the jobs. Consequently the device tearing down the virtualization does not generate a second message, as the hardware subtasks are already a part of the initial job description. However, it would have been obvious to one of ordinary skill prior to the effective filing date to have the virtualization platform generate a message to inform the next platform to perform jobs to deprovision the system as the customer desired. See also para. 36; functionalities may be distributed over other devices.)
and route the second computer message to a hardware queue of the message platform such that a hardware platform that is a customer of the second queue i) receives the second computer message and ii) automatically removes a service profile from the computer component in response to receiving the second computer message generated at the virtualization platform. (A hardware queue will be taught later. paras. 20-22; workflow network provisions physical resources. Para. 24; system performs network configuration on devices, which is installing a service profile. Para. 31; system assigns an IP address, which is a service profile. Para. 58; system may provision MAC addresses and manage, control and provision physical devices, which are service profiles. Para. 25; resource lifecycle management device installs operating systems and applications on the physical devices. Examiner notes that installing a different service profile is the removal of the first service profile, but regardless Wilson contemplates modification or removal of configurations: para. 32; database tracks configurations of devices and is updated when configurations change. Para. 16, 22, 33, 63; system may deallocate or deprovision resources from a user and return them to a general pool, which is a decommissioning. See also Reddy, paras. 16, 60, 179-180, 183; system may remove or retire resources as well as adding them. Retiring is a decommissioning.)
But Wilson does explicitly teach particular queues.
Hamilton, however, does teach a hardware queue, a virtualization queue, (Hardware and virtualization provisioning functionality was previously taught. Fig. 3, paras. 62-64; Macro Q enqueues messages on sub-queues for individual processes to dequeue.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Wilson with the sub-queues in order to allow processes to send messages to each other without having to be aware of the other device or its condition (Hamilton, para. 65) and further to allow processes to specialize in what configurations they perform in order to prioritize configurations. (Hamilton, para. 4, 12, 59)
But modified Wilson does not teach automatically powering off.
 and shut down the computer component; (paras. 18, 164; power off command.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Wilson with the power off command in order to allow for remote power control of devices (Reddy, para. 75) and to ready a device for maintenance or storage.

With respect to Claim 34, it is substantially similar to Claim 22 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 35, modified Wilson teaches a system in accordance with claim 33, and Wilson also teaches wherein the first computer message further causes the virtualization platform to remove a dynamic host configuration protocol reservation (para. 31; returning an IP address to a pool of IP addresses for use, which is a removal. To the extent this does not suggest a DHCP, Examiner takes official notice of the ability to create a DHCP reservation and it would have been obvious to one of ordinary skill prior to the effective filing date to remove a DHCP reservation in order to allow other devices to use the reservation.)
And Reddy also teaches and auto deploy rules from the computer component. (First see Wilson, paras. 20-23; provisioning of physical and virtual machines. See also Reddy, para. 50; creation of virtual server. Then see Reddy, paras. 16, 54, 64, 175-176, 181; system compares data to service level agreements to ensure they continue to meet the SLA. It would have been obvious to one of ordinary skill prior to the effective filing date to automatically deploy in response to the SLA not being met in order to comply with the SLA. Paras. 175-176, 179; Administrator may ignore or overrule the SLA. See also Wilson, para. 17; administrator may control resource allocation tasks, which is a lack of auto deploy rules.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 36, modified Wilson teaches a system in accordance with claim 33, and Wilson also teaches wherein the first computer message includes i) a network cluster from which the computer component should be removed, (paras. 59-61; physical and virtual devices are provisioned to a user’s network, which is a network cluster. See also para. 32; inventory database of whether a resource is in a pool or provisioned to a user. Para. 16, 22, 33; system may deallocate resources from a user and return them to a general pool.)
ii) an environment for the computer component, (Environment includes the operating system. para. 25, 32; provisioning includes installing an operating system.)
and iii) an action parameter indicating that the computer component should be removed. (Para. 16, 22, 33, 63; system may deallocate or deprovision resources from a user and return them to a general pool. See also Reddy, paras. 16, 60, 179-180, 183; system may remove or retire resources as well as adding them.)



With respect to Claim 38, it is substantially similar to Claim 21 and is rejected in the same manner, the same art and reasoning applying. Further, Wilson also teaches a non-transitory computer readable medium that includes computer executable instructions for dynamically provisioning computer components, wherein when executed by a message platform comprising a processor, the computer executable instructions cause the message platform to: (Fig. 2, paras. 37-38; storage unit including magnetic or optical medium.)

With respect to Claim 39, it is substantially similar to Claim 22 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 40, it is substantially similar to Claim 30 and is rejected in the same manner, the same art and reasoning applying.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449